 



Exhibit 10.33.3
EXECUTION COPY
CONTRIBUTION AND RIGHTS AGREEMENT
Dated as of January 18, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I — AGREEMENTS     2  
Section 1.1.
  Mutual Reliance     2  
Section 1.2.
  Guaranty Liability     2  
Section 1.3.
  Buyer Financing     3  
Section 1.4.
  Sources and Uses     3  
Section 1.5.
  Payments Received from CNL     3  
Section 1.6.
  Corporate Liabilities of CNL     4  
Section 1.7.
  Company Properties Liabilities     4  
Section 1.8.
  Marketed Portfolio Purchase and Sale Agreement     4  
Section 1.9.
  Tax Opinions     5  
Section 1.10.
  Consummation of Arizona Asset Sale     5  
Section 1.11.
  Definitions     5  
 
            ARTICLE II — APPROVAL RIGHTS     7  
Section 2.1.
  Closing Conditions of the Merger Agreement     7  
Section 2.2.
  Conduct of Business Pending Closing     7  
Section 2.3.
  Acquisition Proposals     8  
Section 2.4.
  Other Approvals     8  
 
            ARTICLE III — TRANSACTION EXPENSES     9  
Section 3.1.
  Transaction Expenses     9  
Section 3.2.
  Closing Date Net Working Capital     9  
 
            ARTICLE IV — INDEMNIFICATION AND CONTRIBUTION     10  
Section 4.1.
  Rights of Contribution     10  
Section 4.2.
  Indemnification     10  
 
            ARTICLE V — MISCELLANEOUS     11  
Section 5.1.
  Amendments; Waivers     11  
Section 5.2.
  Governing Law     11  
Section 5.3.
  Notices     11  
Section 5.4.
  Attorney’s Fees     12  
Section 5.5.
  Severability     12  
Section 5.6.
  Counterparts     13  
Section 5.7.
  Specific Enforcement     13  
Section 5.8.
  Further Assurances     13  

Exhibit I — Sources and Uses
Exhibit II — MSREF Portfolio
Exhibit III — Ashford Portfolio

 



--------------------------------------------------------------------------------



 



CONTRIBUTION AND RIGHTS AGREEMENT
     Contribution and Rights Agreement, dated as of January 18, 2007 (this
“Agreement”), by and among MORGAN STANLEY REAL ESTATE FUND V U.S., L.P., a
Delaware limited partnership (“MSREF”), and ASHFORD HOSPITALITY TRUST, INC., a
Maryland corporation (“Ashford”). MSREF and Ashford are referred to herein from
time to time individually as a “Party” and collectively as the “Parties”.
WITNESSETH
     WHEREAS, MS Resort Holdings LLC, a Delaware limited liability company
(“Parent”), MS Resort Acquisition LLC, a Delaware limited liability company and
a wholly-owned subsidiary of Parent (“Sub”), Ashford Sapphire Acquisition LLC, a
Delaware limited liability company (“Ashford Acquisition”), MS Resort Purchaser
LLC, a Delaware limited liability company and a wholly-owned subsidiary of
Parent (“MSREF Purchaser Sub”), and CNL Hotels & Resorts, Inc., a Maryland
corporation (“CNL”) have entered into that certain Agreement and Plan of Merger,
dated as of January 18, 2007 (the “Merger Agreement”);
     WHEREAS, on the date hereof, MSREF and Ashford have entered into that
certain Guaranty in favor of CNL relating to the obligations of Parent, Sub,
Ashford Acquisition and MSREF Purchaser Sub under the Merger Agreement;
     WHEREAS, as set forth in Article XII of the Merger Agreement , MSREF
Acquisition has entered into that certain Purchase and Sale Agreement, dated as
of January 18, 2007 (“Parent Asset Purchase Agreement”), pursuant to which MSREF
Purchaser Sub shall acquire the assets set forth on Exhibit II hereto (the
“MSREF Acquired Assets”);
     WHEREAS, as set forth in Article XII of the Merger Agreement, Ashford
Acquisition has entered into that certain Ashford Asset and Joint Venture
Interest Purchase Agreement, dated as of January 18, 2007 (“Ashford Asset
Purchase Agreement”, and together with the Parent Asset Purchase Agreement, the
“Purchase Agreements”), pursuant to which Ashford Acquisition shall acquire the
assets set forth on Exhibit III hereto (the “Ashford Portfolio”);
     WHEREAS, following consummation of the conveyancing transactions pursuant
to the Purchase Agreements, the Merger will be consummated and Parent will own
the real assets and interests therein held by CNL (such assets, together with
the MSREF Acquired Assets, shall be referred to as the “MSREF Portfolio”);
     WHEREAS, each of MSREF and Ashford (and their respective Affiliates) are
relying on each other to consummate the Merger, the Arizona Asset Sale, the
Parent Asset Sale and the other transactions contemplated by the Merger
Agreement (collectively, the “Transactions”) and as Guarantors, they are jointly
and severally liable under the Guaranty and their respective Affiliates are
jointly and severally liable under the Merger Agreement;

 



--------------------------------------------------------------------------------



 



     WHEREAS, it is the general intention of the Parties that on and after the
date hereof, the assets and liabilities of CNL shall be shared by the Parties in
accordance with the Sharing Percentage, except that the assets and liabilities
associated with the individual Company Properties shall inure to, or be borne
by, each Party based on their Respective Portfolio; and
     WHEREAS, the purpose of this Agreement is to set forth the rights and
obligations of MSREF and Ashford (or their respective Affiliates, as the case
may be) with respect to each other as a result of having entered into the Merger
Agreement, the Guaranty and other relevant transaction documents.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth herein, the Parties agree as follows:
ARTICLE I — AGREEMENTS
     Section 1.1. Mutual Reliance. MSREF and Ashford hereby agree, severally and
not jointly, that, subject to the terms and conditions of this Agreement and the
satisfaction or waiver of the conditions precedent set forth in the Merger
Agreement, as of the closing of the respective Transactions contemplated by the
Merger Agreement, MSREF and Ashford, as the case may be, will contribute (or
cause to be contributed) their respective Commitment Amount as more particularly
set forth on Exhibit I hereto. MSREF and Ashford each agree that it is relying
on the other Party’s (or their Affiliate’s) performance of its obligations under
the Merger Agreement, the Guaranty, the Purchase Agreements and this Agreement,
and that the failure, in whole or in part, of one of the Parties (or their
Affiliates) to perform its obligations under the Merger Agreement, their
respective Financing Documents, the Purchase Agreements or any other relevant
document relating to the Transactions, would adversely affect the other Party in
connection with the Transactions. In those cases, where either Party or its
Affiliates has a consent or other right under the Merger Agreement or this
Agreement, the Parties shall negotiate in good faith and expeditiously to
resolve any differences of opinion relating to the interpretation, enforcement
or performance of the matter. The Parties agree that time will be of the essence
with respect to the resolution of such differences of opinion.
     Section 1.2. Guaranty Liability.
               (a) Except to the extent otherwise provided in this Agreement,
MSREF and Ashford, as the Guarantors under the Guaranty, each agree that its
respective share of the Guaranteed Obligations shall be limited to its
respective Sharing Percentage of the total amount of such Guaranteed
Obligations.
               (b) In the event that either MSREF or Ashford are called upon to
satisfy any of the Guaranteed Obligations and the other is not also called or in
the event payments are made by MSREF or Ashford in satisfaction of the
Guaranteed Obligations other than in accordance with the Sharing Percentage or
as otherwise required in this Agreement, Ashford and MSREF each agree that it
shall reimburse or indemnify the other Party. Ashford or MSREF, as the case may
be, shall promptly pay to the other Party an amount such that,

- 2 -



--------------------------------------------------------------------------------



 



following the payment of such amount, the aggregate payments made in respect of
the Guaranteed Obligations shall be shared by Ashford and MSREF in accordance
with the Sharing Percentage or as otherwise required in this Agreement, plus all
reasonable charges, costs and expenses actually incurred by the claiming party
in enforcing its rights hereunder against the other, if any.
               (c) If the Guaranteed Obligations arose primarily through the
gross negligence of either MSREF or Ashford (or any of their respective
Affiliates), whether by act or omission or through the breach of the Merger
Agreement, of the Party’s respective Financing Documents, or of the Party’s
respective Purchase Agreement, then that Party agrees to be solely responsible
for and to satisfy such Guaranteed Obligations (without any reimbursement or
indemnification from the other Party) and agrees to reimburse or indemnify the
other Party with respect to such Guaranteed Obligations.
               (d) If any Party receives notice requesting payment of any
amounts pursuant to the Guaranty (a “Notice of Claim”), such Party shall provide
written notice to the other Party within one (1) Business Day of receipt of a
Notice of Claim.
     Section 1.3. Buyer Financing. Each of MSREF and Ashford acknowledges that
the Parties are relying on the performance of the obligations of the lenders or
investors under the Financing Documents and shall use their respective best
efforts (or cause their Affiliates to use their best efforts) to enforce their
rights under the Financing Documents or obtain alternative financing in an
amount necessary to fund the Commitment Amount. Each of MSREF and Ashford
acknowledge that the best efforts obligations set forth in this Section 1.3
shall be interpreted in a manner to include, among other requirements, that the
Parties shall incur whatever costs and expenses necessary, including, without
limitation, the posting of any reserves required by the financing sources, to
enforce the obligations under the Funding Documents as if the other Party were a
third-party beneficiary of the Financing Documents.
     Section 1.4. Sources and Uses. Each of the Parties hereto agree that the
sources and uses for the payments of the amounts necessary to consummate all of
the Transactions shall be substantially as set forth on Exhibit I as such
sources and uses may be modified based on each Party’s Deemed Net Working
Capital Amount pursuant to Section 3.2. Subject to Section 1.3 hereof, neither
the Ashford Parties nor the MSREF Parties may materially modify their respective
sources and uses from those set forth on Exhibit I without the consent of the
other Party hereto, such consent not to be unreasonably withheld.
     Section 1.5. Payments Received from CNL.
               (a) In the event that Parent receives any amounts from CNL
pursuant to Section 8.5(b) and/or Section 8.5(c) of the Merger Agreement
(collectively, the “Company Payments”), MSREF shall cause Parent to pay to
Ashford an amount equal to (i) the Company Payments multiplied by (ii) the
Ashford Percentage within two (2) Business Days of receipt.
               (b) MSREF and Ashford hereby agree that all amounts received by
Parent, other than in respect of Company Payments, shall be paid to the Parties
as follows:

- 3 -



--------------------------------------------------------------------------------



 



          (i) If such amounts are paid as the result of events which have
occurred on or prior to the date hereof and including, without limitation,
amounts received from insurance carriers relating to the settlement of any
claims with CNL’s director and officer insurance carriers and any proceeds
received from property, casualty and business interruption insurance, such
amounts shall be shared by the Parties in accordance with the Sharing
Percentage.
          (ii) If such amounts are paid in respect of business interruption,
property or casualty insurance claims as the result of events occurring after
the date hereof, but prior to the date of the Closing of the Asset Sales, such
amounts shall be paid in full to the Party whose Respective Portfolio contains
the Company Property that is the subject of such claims.
          (iii) If such amounts are paid, other than in respect of the claims
set forth in Section 1.5(b)(ii) above, as a result of events occurring after the
date hereof, but prior to the date of the Asset Sales, such amounts shall be
shared by the Parties in accordance with the Sharing Percentage.
MSREF shall cause Parent to distribute to Ashford the amounts payable under this
Section 1.5(b) within two (2) Business Days of receipt.
     Section 1.6. Corporate Liabilities of CNL.
               (a) MSREF and Ashford agree that, except to the extent set forth
in Sections 1.6(b), 1.7 and 3.2 hereof, any and all liabilities, including,
without limitation, any contingent liabilities, but expressly excluding any
liabilities that may arise as the result of Section 1374 of the Code, of CNL
existing at the time of the Closing of the Merger shall be shared by MSREF and
Ashford from and after the Closing of the Merger in accordance with the Sharing
Percentage. Ashford hereby agrees to reimburse MSREF an amount equal to its
Sharing Percentage of any such liabilities within five (5) Business Days of
receipt of a request from MSREF for such reimbursement.
               (b) Notwithstanding anything to the contrary contained in
Section 1.6(a) hereof, Ashford shall not be obligated to reimburse MSREF for any
tax liabilities of CNL that directly result from the failure of CNL to qualify
as a REIT as a result of the structuring of the Merger and the Parent Asset
Sale. For the avoidance of doubt, Ashford shall be responsible for any
liabilities of CNL failing to qualify as a REIT resulting from the Arizona Asset
Sale in accordance with the Sharing Percentage.
     Section 1.7. Company Properties Liabilities. Each of the Parties agree that
any and all liabilities arising from, or related to, a Company Property shall be
borne solely by the Party whose Respective Portfolio contains such Company
Property.
     Section 1.8. Marketed Portfolio Purchase and Sale Agreement. The Parties
hereto agree that in the event that W2005 New Century Hotel Portfolio, L.P.
exercises its rights under

- 4 -



--------------------------------------------------------------------------------



 



the Marketed Portfolio Purchase and Sale Agreement not to acquire one of more of
the Whitehall Properties and any such Whitehall Property is owned by CNL or its
Subsidiaries on the date of the Closing of the Merger, Ashford Acquisition shall
acquire such Whitehall Property in accordance with the Ashford Asset Purchase
Agreement. Ashford agrees that it shall cause Ashford Acquisition to use
commercially reasonable efforts to sell such Whitehall Property as promptly as
commercially practicable following the Closing of the Merger at a price to be
mutually agreed upon by MSREF and Ashford. The Parties agree that all
liabilities in association with the acquisition of any of the Whitehall
Properties shall be shared by the Parties in accordance with the Sharing
Percentage. The Parties further agree that Ashford Acquisition may transfer or
assign such Whitehall Properties to a joint venture that is owned by MSREF and
Ashford in accordance with the Sharing Percentage. Ashford shall cause Ashford
Acquisition promptly to distribute to each of MSREF and Ashford an amount equal
to the net proceeds received from the sale of any Whitehall Property multiplied
by their respective Sharing Percentage, and simultaneously therewith, Ashford
shall cause Ashford Acquisition to assign to MSREF, and MSREF shall assume from
Ashford Acquisition, the MSREF Percentage of all liabilities in association with
the acquisition of any such Whitehall Property.
     Section 1.9. Tax Opinions. The Parties agree that if Parent or Sub are
entitled to any recovery from Sidley Austin LLP in connection with its tax
opinion related to CNL’s qualification as a REIT, each of MSREF and Ashford
shall share in such recovery in accordance with the Sharing Percentage. MSREF
further agrees that it shall cause Goodwin Procter LLP to include Ashford as a
third-party beneficiary of the tax opinion to be issued by Goodwin Procter LLP
in connection with the Transactions.
     Section 1.10. Consummation of Arizona Asset Sale. Notwithstanding anything
to the contrary contained herein and except as set forth in Sections 1.6, 1.7,
1.8 and 3.1, upon the consummation of the Arizona Asset Sale and the payment in
full of the purchase price thereunder to CNL, (i) the obligations of Ashford
under the Guaranty shall cease and be of no further force and effect and MSREF
shall indemnify Ashford for all Guaranteed Obligations and any expenses incurred
by CNL in enforcing its rights thereunder and (ii) the obligations of the
Ashford Parties under this Agreement and the rights of the Ashford Parties under
Article II of this Agreement shall cease and be of no further force and effect.
     Section 1.11. Definitions. The following terms shall have the meanings
indicated or referred to below, inclusive of their singular and plural forms
except where the context requires otherwise. Except as otherwise set forth
herein, capitalized terms used herein shall have the meanings set forth in the
Merger Agreement.
     “Ashford Parties” shall mean Ashford and Ashford Acquisition.
     “Ashford Percentage” shall mean 38.71%.
     “Commitment Amount” shall mean, in the case of MSREF, all of the funds
needed by the MSREF Parties to acquire the MSREF Acquired Assets, to pay the Per
Share Merger Consideration and to pay its share of the Transaction Expenses,
and, in the case of Ashford, all of

- 5 -



--------------------------------------------------------------------------------



 



the funds needed by the Ashford Parties to acquire the Ashford Portfolio Assets
and to pay its share of the Transaction Expenses.
     “Consolidated Current Assets” shall mean, at the time of determination, the
total aggregate assets of CNL and its Subsidiaries which may properly be
classified as current assets on a consolidated balance sheet of CNL and its
Subsidiaries in accordance with GAAP.
     “Consolidated Current Liabilities” shall mean, at the time of
determination, the total aggregate liabilities of CNL and its Subsidiaries which
may properly be classified as current liabilities on a consolidated balance
sheet of CNL and its Subsidiaries in accordance with GAAP.
     “Deemed Net Working Capital Amount” shall mean, for each Party, such
Party’s Sharing Percentage of the Net Working Capital of CNL on the date of the
Closing of the Asset Sales as such amount may be modified pursuant to
Section 3.2 hereof.
     “Financing Documents” shall mean, in the case of MSREF, the Parent
Commitment Letter and the Parent Preferred Equity Funding Letter, and in the
case of Ashford, the Ashford Commitment Letters.
     “Guaranteed Obligations” shall mean the “Obligations” as such term is
defined in the Guaranty.
     “MSREF Parties” shall mean Parent, Sub, MSREF Purchaser Sub and MSREF.
     “MSREF Percentage” shall mean 61.29%.
     “Net Working Capital of CNL” shall mean at the time of determination, the
Consolidated Current Assets of CNL at such time minus the Consolidated Current
Liabilities of CNL at such time.
     “Respective Portfolio” shall mean, with respect to MSREF, the MSREF
Portfolio and, with respect to Ashford, the Ashford Portfolio.
     “Sharing Percentage” shall mean, in the case of MSREF, the MSREF
Percentage, and in the case of Ashford, the Ashford Percentage.
     “Transaction Expenses” shall mean all expenses of CNL in connection with
the consummation of the Transactions, including, without limitation, all
executive severance and 280G gross-up payments, all expenses relating to the due
diligence of CNL as a corporate entity by the Parties, including, without
limitation, all accountants’, attorneys’ and advisors’ fees, and all expenses
relating to the structuring, analyzing of tax concerns, negotiating, documenting
and closing of the Transactions including, without limitation, attorneys’ fees.
For the avoidance of doubt, Transaction Expenses shall not include any expenses
related to the due diligence conducted on, or the closing costs associated with
the acquisition of, the individual Company

- 6 -



--------------------------------------------------------------------------------



 



Properties and any fees or expenses related to the transactions contemplated by
the Financing Documents, including the costs associated with enforcing
Section 1.3 of this Agreement.
     “Whitehall Property” shall mean any of the Company Properties that are
subject to sale pursuant to the Marketed Sale Purchase and Sale Agreement.
ARTICLE II — APPROVAL RIGHTS
     Section 2.1. Closing Conditions of the Merger Agreement.
               (a) After consultation with the other Party, MSREF or Ashford, as
the case may be, shall, in its good faith discretion, each be permitted to
assert that there has occurred a Material Adverse Effect on CNL (a “Company
MAE”) and that the closing condition set forth in Section 9.3(c) of the Merger
Agreement has not been satisfied at or prior to the Closing of the Merger;
provided that the events or occurrences giving rise to the Company MAE relate to
its Respective Portfolio and such Party’s Sharing Percentage of such events or
occurrences not specifically related to either the Ashford Portfolio or the
MSREF Portfolio. The Parties acknowledge that the events or occurrences giving
rise to the assertion that there has occurred a Company MAE must meet the
definition of a Company MAE even though such Parties’ assertion relates only to
its Respective Portfolio and its Sharing Percentage of such events or
occurrences not specifically related to either the Ashford Portfolio or the
MSREF Portfolio.
               (b) After consultation with the other Party, each of MSREF and
Ashford shall have the right, in its good faith discretion, to cause Parent to
assert that the condition set forth in Section 9.3(a) of the Merger Agreement is
not satisfied with respect to its Respective Portfolio.
               (c) After consultation with the other Party, each of MSREF and
Ashford shall have the right, in its good faith discretion, to cause Parent to
assert that the condition set forth in Section 9.3(b) of the Merger Agreement is
not satisfied.
               (d) MSREF shall not cause or permit Parent to waive any condition
to closing under Section 9.3 of the Merger Agreement that relates directly or
indirectly to the Ashford Portfolio without the prior written consent of
Ashford.
     Section 2.2. Conduct of Business Pending Closing.
               (a) MSREF and Ashford hereby agree that MSREF shall cause Parent
to consent to any actions under Section 7.1 of the Merger Agreement as follows:
          (i) if the consent relates solely to one or more Company Properties in
the MSREF Portfolio, at the direction of MSREF;
          (ii) if the consent relates solely to one or more Company Properties
in the Ashford Portfolio, at the direction of Ashford; and

- 7 -



--------------------------------------------------------------------------------



 



          (iii) if the consent relates to either (x) Company Properties in both
the MSREF Portfolio and the Ashford Portfolio or (y) the conduct of business of
CNL as a whole, MSREF and Ashford shall discuss such consent in good faith and
attempt to reach a mutual decision as to whether such consent shall be granted.
If the Parties cannot agree as to whether such consent should be granted, Parent
shall not grant such consent.
               (b) If in the case of Section 2.2(a)(i) above, MSREF consents to
any action related to the MSREF Portfolio and as a result of such consent, CNL
expends any amounts or any of CNL’s Subsidiary’s owning the subject Company
Property expends any amounts in excess of budgeted reserves, including, without
limitation, capital expenditures (including owner-funded capital expenditures),
in reliance on such consent related to any Company Properties in the MSREF
Portfolio, MSREF’s allocation of Net Working Capital of CNL shall be decreased
by such amount and Ashford’s allocation of Net Working Capital of CNL shall be
increased by such amount.
               (c) If in the case of Section 2.2(b)(i) above, Ashford consents
to any action related to the Ashford Portfolio and as a result of such consent,
CNL expends any amounts or any of CNL’s Subsidiary’s owning the subject Company
Property expends any amounts in excess of budgeted reserves, including, without
limitation, capital expenditures (including owner-funded capital expenditures),
in reliance on such consent related to any Company Properties in the Ashford
Portfolio, Ashford’s allocation of Net Working Capital of CNL shall be decreased
by such amount and MSREF’s allocation of Net Working Capital of CNL shall be
increased by such amount.
     Section 2.3. Acquisition Proposals. MSREF shall cause Parent to forward any
notice received pursuant to Section 7.2(c) of the Merger Agreement to Ashford as
promptly as practicable following actual receipt from CNL. MSREF and Ashford
shall discuss in good faith how best to respond to any Superior Proposal and
whether Parent shall make a Counterproposal prior to the expiration of the time
period set forth in Section 7.2(e) of the Merger Agreement. If either Party
desires to submit a Counterproposal, it shall offer the other Party the
opportunity to participate in such Counterproposal based on such Party’s Sharing
Percentage. If a Party shall not have accepted the offer to participate in the
Counterproposal prior to the expiration of the time period set forth in
Section 7.2(e) of the Merger Agreement, the offering Party may proceed with such
Counterproposal and (i) the Party making the Counterproposal shall promptly
repay all actual and documented reasonable out-of-pocket expenses, including
attorneys’ fees, of the other Party and (ii) this Agreement and the letter
agreement, dated as of January 11, 2007, shall terminate and be of no further
force and effect.
     Section 2.4. Other Approvals. Except as otherwise set forth in this
Article II, MSREF and Ashford agree that any other consents, approvals or other
decisions under the Merger Agreement shall be made by Parent, in its good faith
discretion after consultation with Ashford; provided that such consent, approval
or other decision may not be made without the prior written consent of Ashford
if it materially and adversely affects the rights of the Ashford Parties under
the Merger Agreement or the Ashford Portfolio.

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE III — TRANSACTION EXPENSES
     Section 3.1. Transaction Expenses. MSREF and Ashford agree that all
Transaction Expenses shall be paid by each of MSREF and Ashford in accordance
with the Sharing Percentage. If either Party (or its Affiliates) pays any
Transaction Expenses on behalf of both Parties, such Party shall provide a
detailed accounting of any such Transaction Expenses. Promptly upon written
request from the Party paying such Transaction Expenses, the Party that has not
previously paid the subject Transaction Expenses shall pay such amounts to the
Party that previously paid the subject Transaction Expenses so as to cause such
Transaction Expenses to have been paid in accordance with the Sharing
Percentage.
     Section 3.2. Closing Date Net Working Capital.
               (a) On the date of the Closing of the Assets Sales, the Net
Working Capital of CNL shall be apportioned to each Party as follows:
          (i) First, each Party shall be allocated its Sharing Percentage of the
Net Working Capital of CNL;
          (ii) Second, each Party’s allocation of Net Working Capital of CNL
shall be increased or decreased, as applicable, in accordance with Sections
2.2(b) and 2.2(c) hereof; and
          (iii) Third, all other amounts paid by CNL in relation to a specific
Company Property or group of Company Properties not consented to by a Party
pursuant to Section 2.2 hereto, including, without limitation, amounts used to
amortize debt securing a Company Property(ies), shall be allocated such as to
decrease the allocation of Net Working Capital of CNL to the Party in whose
Respective Portfolio such Company Property(ies) is held by such amount and to
increase the other Party’s allocation of Net Working Capital of CNL by such
amounts.
               (b) The total amount of Net Working Capital allocated to each
Party in accordance with Section 3.2(a) above shall be such Party’s “Deemed Net
Working Capital Amount”.
               (c) Each of MSREF and Ashford shall provide the other Party with
full and complete access to all calculations and supporting information in such
Party’s possession that is reasonably requested by the other Party to determine
the Net Working Capital of CNL on the date of the Closing of the Asset Sales and
each Party’s Deemed Net Working Capital Amount for a period of fifteen (15) days
following the Closing of the Merger. If the Parties are unable to agree on each
Party’s Deemed Net Working Capital Amount at the end of such fifteen (15) day
period, the Parties shall negotiate in good faith to reach agreement on each
Party’s Deemed Net Working Capital Amount for a period of thirty (30) days. If
following such thirty (30) day period the Parties are unable to agree on each
Party’s Deemed Net Working

- 9 -



--------------------------------------------------------------------------------



 



Capital Amount, an independent third party reasonably acceptable to both Parties
shall determine each Party’s Deemed Net Working Capital Amount and such
determination shall be binding on the Parties. All costs and expenses in
relation to such determination by an independent third party shall be borne by
the Parties in accordance with the Sharing Percentage. The Parties agree that
they shall work together in good faith to properly and timely reflect the
information provided by third-party franchisors promptly upon receipt of such
information from such franchisors.
     (d) If a Party’s Deemed Net Working Capital Amount is positive, the amount
required to be funded by such Party in order to satisfy its Commitment Amount
shall be reduced by such Party’s Deemed Net Working Capital Amount. If a Party’s
Deemed Net Working Capital Amount is negative, the amount required to be funded
by such Party in order to satisfy its Commitment Amount shall be in increased by
an amount necessary to bring such Party’s Deemed Net Working Capital Amount to
zero. Within two (2) Business Days after the date that the Parties’ Deemed Net
Working Capital Amount has been finally agreed upon or determined in accordance
with Section 3.2(c) above, MSREF shall cause Parent to distribute any amounts
required to be paid to Ashford pursuant to Section 3.2 of this Agreement.
ARTICLE IV — INDEMNIFICATION AND CONTRIBUTION
     Section 4.1. Rights of Contribution.
               (a) If either of the MSREF Parties or the Ashford Parties fails
to fully perform their obligations under the Merger Agreement or the Purchase
Agreements (a “Defaulting Party”), MSREF or Ashford, as applicable (in such
case, a “Curing Party”), may, in its sole discretion, perform the obligations of
the Defaulting Party under the Merger Agreement and the Purchase Agreements. If
a Curing Party shall perform the obligations of a Defaulting Party, the Curing
Party shall be entitled to receive damages in an aggregate amount not to exceed
$300,000,000.
               (b) Notwithstanding Section 4.1(a), MSREF and Ashford agree that
following the consummation of either of the Asset Sales and the payment of the
related purchase price thereunder, a Defaulting Party shall be solely liable for
all damages to CNL as a result of the failure to fully perform its obligations
under the Merger Agreement and the applicable Purchase Agreement.
               (c) Except as set forth in Section 4.1(b) and notwithstanding
anything else contained herein to the contrary, in no event shall the
obligations of one Party hereunder to the other Party exceed in the aggregate
$300,000,000.
     Section 4.2. Indemnification. Each of the Parties hereto agree to indemnify
and hold harmless the other Party against any and (subject to the limitations
set forth in Section 4.1) all losses, claims, damages and liabilities
(including, without limitation, any legal or other expenses reasonably incurred
in connection with defending or investigating any such action or claim)

- 10 -



--------------------------------------------------------------------------------



 



caused by the failure of such Party to perform their obligations under the
Merger Agreement as set forth in Section 4.1 of this Agreement.
ARTICLE V — MISCELLANEOUS
     Section 5.1. Amendments; Waivers. This Agreement may be amended only by
written instrument signed by the Parties hereto. No delay of or omission in the
exercise of any right, power or remedy accruing to any Party as a result of any
breach or default by any other Party under this Agreement shall impair any such
right, power or remedy, nor shall it be construed as a waiver of or acquiescence
in any such breach or default, or of any similar breach or default occurring
later; nor shall any such delay, omission nor waiver of any single breach or
default be deemed a waiver of any other breach or default occurring before or
after that waiver. No waiver shall be effective unless it is in writing and is
signed by the party asserted to have granted such waiver.
     Section 5.2. Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of New York without regard to
the principles of conflicts of Law. Each party hereby waives its right to trial
by jury in connection with any dispute between any of the parties to this
Agreement arising out of or relating to this Agreement.
     Section 5.3. Notices. Any and all notices, demands, consents, approvals,
elections, requests and other communications required or permitted under this
Agreement shall be deemed delivered (i) if delivered by hand; (ii) if delivered
by nationally recognized overnight courier service (Federal Express or similar
expedited commercial carrier), addressed to the recipient of the notice, with
all freight charges prepaid, on the first following Business Day after such
delivery to such service; (iii) if given by facsimile, when such facsimile is
transmitted to the facsimile number specified below and the appropriate answer
back or confirmation is received; and (iv) by e-mail, if provided and the
recipient acknowledges receipt thereof by reply e-mail or otherwise; provided
that whenever under this Agreement a notice is either received on a day which is
not a Business Day or is required to be delivered on or before a specific day
which is not a Business Day, the day of receipt or required delivery shall
automatically be extended to the next Business Day.
               (a) if to MSREF, to:
c/o Morgan Stanley Real Estate Investing – MSREF
1585 Broadway
New York, NY 10036
Telecopier No.: (212) 507-4571
Attention: Michael Franco
Email: Michael.Franco@morganstanley.com

- 11 -



--------------------------------------------------------------------------------



 



                     with a copy to:
Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Telecopier No: (617) 523-1231
Attention: Gilbert G. Menna, Esq.
                     Suzanne D. Lecaroz, Esq.
Email: gmenna@goodwinprocter.com
           slecaroz@goodwinprocter.com
               (b) if to Ashford, to:
Ashford Hospitality Trust, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Telecopier No.: (972) 778-9207
Attention: David A. Brooks, Esq.
Email: dbrooks@ahtreit.com
                    with a copy to:
Akin, Gump, Strauss, Hauer & Feld LLP
1111 Louisiana Street, 44th Floor
Houston, TX 77002
Telecopier No: (713) 236-0822
Attention: Michael E. Dillard, Esq.
Email: mdillard@akingump.com
     Section 5.4. Attorney’s Fees. If any Party seeks to enforce such Party’s
rights under this Agreement by legal proceedings or otherwise, the
non-prevailing party shall be responsible for all costs and expenses in
connection therewith, including reasonable attorneys’ fees and witness fees.
     Section 5.5. Severability. In the event that any provision hereof would,
under applicable law, be invalid or unenforceable in any respect, such provision
shall be construed by modifying or limiting it so as to be valid and enforceable
to the maximum extent compatible with, and possible under, applicable Law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

- 12 -



--------------------------------------------------------------------------------



 



     Section 5.6. Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile), each of which shall be deemed to
constitute an original, but all of which together shall constitute one and the
same instrument.
     Section 5.7. Specific Enforcement. The Parties expressly agree that they
will be irreparably damaged if this Agreement is not specifically enforced. Upon
a breach or threatened breach of the terms, covenants or conditions of this
Agreement by any Party, the parties shall, in addition to all other remedies,
each be entitled to seek a temporary or permanent injunction, without showing
any actual damage, and/or a decree for specific performance, in accordance with
the provisions hereof.
     Section 5.8. Further Assurances. At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other Party, to execute and deliver any further instruments or documents
and to take all such further action as the other Party may reasonably request in
order to evidence or effectuate the intent of the Parties hereunder. Either of
the Parties may propose an amendment to this Agreement in order to effectuate
the intent of the Parties hereunder and the other Party shall consider such
amendment in good faith. MSREF agrees to provide Ashford with access during
normal business hours to the records of CNL in the possession of MSREF and its
Affiliates relating to all times prior to the Closing of the Merger that are
reasonably requested by Ashford.
[Remainder of Page Left Blank Intentionally]

- 13 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first set forth above.

              MORGAN STANLEY REAL ESTATE FUND V U.S., L.P.
 
       
 
  By:   MSREF V U.S.-GP, L.L.C., its general partner
 
       
 
  By:   /S/ GREERSON G. MCMULLEN
 
      Name: Greerson G. McMullen
 
      Title: Executive Vice President
 
            ASHFORD HOSPITALITY TRUST, INC.
 
       
 
  By:   /S/ DAVID A. BROOKS
 
      Name: David A. Brooks
 
      Title: Chief Legal Officer

- 14 -



--------------------------------------------------------------------------------



 



EXHIBIT A
SOURCES AND USES

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
MSREF PORTFOLIO

      Property   Location
1. Grand Wailea Resort Hotel and Spa
  Maui, HI
2. La Quinta Resort & Club
  La Quinta, CA
3. Arizona Biltmore Resort & Spa
  Phoenix, AZ
4. Doral Golf Resort & Spa
  Miami, FL
5. Claremont Resort & Spa
  Berkeley, CA
6. JW Marriott Desert Ridge Resort and Spa
  Phoenix, AZ
7. Ritz-Carlton, Grande Lakes
  Orlando, FL
8. JW Marriott, Grande Lakes
  Orlando, FL

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
ASHFORD PORTFOLIO

      Property   Location
1. Hilton Torrey Pines
  La Jolla, CA
2. Hilton Capital
  Washington, DC
3. Hilton Lincoln Centre
  Dallas, TX
4. Hilton El Conquistador
  Tucson, AZ
5. Hilton Rye Town
  Rye Brook, NY
6. Embassy Suites Orlando Airport
  Orlando, FL
7. Embassy Suites Santa Clara
  Santa Clara, CA
8. Embassy Suites Crystal City
  Arlington, VA
9. Doubletree Crystal City
  Arlington, VA
10. Hilton Miami Airport
  Miami, FL
11. Hilton Suites Auburn Hills
  Auburn Hills, MI
12. Hilton Costa Mesa
  Costa Mesa, CA
13. Embassy Suites Portland
  Portland, OR
14. Hilton Birmingham Perimeter Park
  Birmingham, AL
15. JW Marriott New Orleans
  New Orleans, LA
16. Marriott Bridgewater
  Bridgewater. NJ
17. Marriott BWI Airport
  Baltimore, MD
18. Marriott Dallas Plano at Legacy Town Center
  Plano, TX
19. Marriott Seattle Waterfront
  Seattle, WA
20. Marriott Suites Dallas
  Dallas, TX
21. Renaissance Tampa Hotel International Plaza
  Tampa, FL
22. Courtyard Philadelphia
  Philadelphia, PA
23. Courtyard San Francisco
  San Francisco, CA
24. Hyatt Coral Gables
  Coral Gables, FL
25. Hyatt Dearborn
  Dearborn, MI
26. Hyatt Montreal
  Montreal, QC
27. Courtyard Marriott Village
  Orlando, FL
28. SpringHill Suites Marriott Village
  Orlando, FL
29. Fairfield Inn Marriott Village
  Orlando, FL
30. Courtyard Basking Ridge
  Basking Ridge, NJ
31. Courtyard Edison
  Edison, NJ
32. Courtyard Newark
  Newark, CA
33. Courtyard Oakland Airport
  Oakland, CA
34. Courtyard Plano
  Plano, TX
35. Courtyard Scottsdale
  Scottsdale, AZ
36. Courtyard Seattle
  Seattle, WA
37. Residence Inn — Kansas City
  Kansas City, MO
38. Residence Inn — Torrance
  Torrance, CA
39. Residence Inn Atlanta Buckhead at Lenox Park
  Atlanta, GA

C-1



--------------------------------------------------------------------------------



 



      Property   Location
40. Residence Inn Las Vegas
  Las Vegas, NV
41. Residence Inn Newark
  Newark, CA
42. Residence Inn Phoenix
  Phoenix, AZ
43. Residence Inn Plano
  Plano, TX
44. Residence Inn, Perimeter West Atlanta
  Atlanta, GA
45. SpringHill Suites Manhattan Beach
  Manhattan Beach, CA
46. SpringHill Suites Plymouth Meeting
  Plymouth Meeting, PA
47. SpringHill Suites Richmond
  Richmond, VA
48. TownePlace Suites Manhattan Beach
  Manhattan Beach, CA
49. Courtyard Manchester
  Manchester, CT
50. Residence Inn Manchester
  Manchester, CT
51. Hampton Inn Houston Galleria
  Houston, TX

C-2